SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

298
KA 11-02599
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JURELL D. BARBER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


PETER J. DIGIORGIO, JR., UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered September 8, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Barber ([appeal No. 1] ___ AD3d
___ [May 2, 2014]).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court